Title: From Thomas Jefferson to Thomas H. Storm, 29 April 1806
From: Jefferson, Thomas
To: Storm, Thomas H.


                        
                            Sir
                            
                            Washington Apr. 29. 1806.
                        
                        Your letter is just come to hand, acknowledging the reciept of mine of Mar. 14. 1805. wherein I requested a
                            supply of Nebioule wine. in yours you mention that you will immediately send a box of 50 bottles to Leghorn in search of a
                            conveyance. accept my thanks for this attention, & should the box get to the hands of mr Appleton our Consul there, he
                            will find a safe passage for it. as to the apprehensions at Turin that this wine will not bear transportation to America,
                            I think them unfounded. it has more body than the Montepulciano, which shipped in autumn & in common black bottles (not
                            flasks) comes in perfect good order. I shall hope therefore to recieve the further supply you propose to forward me, and
                            shall punctually pay your draught at 30. days sight, on me, for the amount. whether such a bill could be sold at Leghorn
                            for cash so as to prevent the inconvenience of an advance, I am not informed, altho’ I think it possible. I salute you
                            with respect & consideration.
                        
                            Th: Jefferson
                            
                        
                    